OPINION — AG — QUESTION: "WHETHER THERE IS ANY AUTHORITY OF LAW FOR REIMBURSEMENT FROM COUNTY FUNDS FOR TRAVELING EXPENSES INCURRED BY THE SHERIFF IN TRANSPORTING DEPENDENT OR ORPHAN CHILDREN TO A PRIVATELY OPERATED ORPHAN'S HOME LOCATED WITHIN OR OUTSIDE OF HIS COUNTY, WHEN EXECUTING AN ORDER BY THE COUNTY COURT COMMITTING A CHILD THERETO PURSUANT TO PROVISIONS OF 10 O.S. 1961 109 [10-109]?" — A SHERIFF OR HIS DEPUTY IS ENTITLED TO REIMBURSEMENT AT THE RATE OF TEN CENTS PER MILE TRAVELED WITHIN HIS COUNTY IN EXECUTING A COURT ORDER DIRECTING HIM TO TRANSPORT A CHILD TO A PRIVATELY OPERATED ORPHAN'S HOME. HE WOULD NOT BE ENTITLED TO REIMBURSEMENT FOR SUCH TRAVEL "OUTSIDE" HIS COUNTY. **** NOTE **** HYDEN NOTES: "DOES AG INFER THAT THE SHERIFF IS TO PREPAID HIS TRAVEL TO ORPHAN HOME BUT NOT TO PRIVATE HOME IF SAME IS OUTSIDE THE COUNTY?"  CITE: 28 O.S. 1961 39 [28-39], 19 O.S. 1961 180.43 [19-180.43] (CHARLES OWENS)